Citation Nr: 0335151	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  98-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether the veteran filed a timely notice of disagreement 
with the October 1995 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) determined that 
December 1951 and October 1954 rating decisions were not 
clearly and unmistakably erroneous.  

2.  Entitlement to an effective date prior to June 16, 1999, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  

3.  Entitlement to an effective date prior to June 6, 1984, 
for the grant of service connection and the assignment of a 
40 percent disability rating for osteoarthritis of the lumbar 
spine as secondary to the service-connected residuals of 
shell fragment wounds.  

4.  Entitlement to an effective date prior to June 6, 1984, 
for the assignment of a 50 percent disability rating for the 
residuals of shell fragment wounds to muscle groups XIV, 
XVII, and XIX.  


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 
1945.  

The present matters come before the Board of Veterans' 
Appeals (Board) from August 1997 and November 1999 rating 
decisions of the VARO in Albuquerque, New Mexico.  In a 
decision issued in May 2000, the Board denied the claims 
listed on the front page of this decision, and remanded to 
the RO the claim for entitlement to an earlier effective date 
for the grant of TDIU benefits for the issuance of a 
statement of the case.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2000, the veteran's attorney and VA's General 
Counsel filed a Joint Motion for Remand and to Stay Further 
Proceedings.  In this motion, the parties requested that the 
Court vacate and remand the previous denial.  In January 2001 
the Court granted that motion.  

The veteran subsequently perfected an appeal to the issue of 
entitlement to an effective date prior to June 16, 1999, for 
the grant of TDIU.  In July 2001, October 2002, and May 2003, 
the Board remanded this issue as well the three issues 
vacated by the Court in January 2001, to the RO for 
additional development.  That development has been completed 
and the issues are now again in appellate status.  

In November 2003, the veteran's motion to advance his appeal 
on the Board's docket was granted.  See 38 C.F.R. § 20.900(c) 
(2003).  That same month, the veteran notified the Board that 
he no longer desired a hearing before a Veterans Law Judge.


FINDINGS OF FACT

1.  In an October 1995 rating decision the RO determined that 
December 1951 and October 1954 rating decisions were not 
clearly and unmistakably erroneous; the veteran was notified 
of that decision on February 28, 1996, but was not informed 
of his appellate rights until July 12, 1996; his notice of 
disagreement was received on October 10, 1997.

2.  In a notice of award letter, dated in August 1997, the 
veteran was invited to submit an enclosed formal application 
(VA Form 21-8940) for TDIU benefits.  

3.  The veteran's formal application for TDIU benefits was 
received by the RO on June 16, 1999.  

4.  The RO denied entitlement to service connection for a low 
back disorder in rating decisions issued in October 1954 and 
January 1977.  The veteran was notified of those decisions 
and did not submit a notice of disagreement within one year.  

5.  The veteran's April 1968, informal claim for service 
connection for a low back disability was effectively denied 
in the January 1977 rating decision.

6.  The October 1954 and January 1977 rating decisions that 
denied the veteran's claim for service connection for a low 
back disability did not contain an error that was undebatable 
and outcome determinative.  

7.  The veteran did not again claim entitlement to service 
connection for a low back disorder until June 6, 1984.  

8.  In an October 1995 rating decision the RO determined that 
the December 1951 and October 1954 rating decisions were not 
clearly and unmistakably erroneous in denying entitlement to 
a disability rating in excess of 10 percent.  The October 
1995 rating decision is final, and the issue of clear and 
unmistakable error in the December 1951 and October 1954 
rating decisions is res judicata.

9.  The July 1950, and September 1950 rating decisions 
pertaining to the RO's evaluation of the residuals of the 
shell fragment wounds did not contain an error that was 
outcome determinative.

10.  The March 1974, rating decision did not correctly apply 
the regulations to the veteran's shell fragment wound 
disability, and this error resulted in a lower evaluation 
than he would otherwise have received.

13.  June 1974, December 1975, July 1976, January 1977, 
October 1980, and October 1982 rating decisions perpetuated 
the error made in the March 1974 rating decision.


CONCLUSIONS OF LAW

1.  The veteran did not file a notice of disagreement within 
one year of the July 12, 1996, notice of the RO's October 
1995 determination that December 1951 and October 1954 rating 
decisions were not clearly and unmistakably erroneous, and 
the October 1995 decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.201, 20.302, 20.304, 20.1103 (2003).

2.  The criteria for an effective date earlier than June 16, 
1999, for a grant of TDIU benefits have not been met.  38 
U.S.C.A. §§ 1155, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.400(o), 4.16 (2003).  

3.  Entitlement to an effective date prior to June 6, 1984, 
for the grant of service connection and the assignment of a 
40 percent disability rating for a back disorder is not shown 
as a matter of law.  38 U.S.C. § 4005(c) (1976), 38 U.S.C.A. 
§§ 5109A, 5110(a) and (i) (West 2002); 38 C.F.R. § 19.153 
(1976), 38 C.F.R. §§ 3.105, 3.400(b)(2), (k), (q), (r) 
(2003); Veteran's Regulation No. 2(a), Part II, Par. III, 
Department of Veterans Affairs Regulation 1008, effective 
January 25, 1936, to December 31, 1957.  

4.  The criteria for an effective date of September 24, 1973, 
for the assignment of the 50 percent disability rating for 
the residuals of shell fragment wounds to muscle groups XIV, 
XVII, and XIX are met.  38 U.S.C. § 4005(c), 38 U.S.C.A. §§ 
5109A, 5110(a), (b), and (i) (West 2002); 38 C.F.R. § 19.153 
(1973), 38 C.F.R. §§ 3.105, 3.400(k), (o), (q), (r); 
Veteran's Regulation No. 2(a), Part II, Par. III, Department 
of Veterans Affairs Regulation 1008.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in September 
1944 he incurred shell fragment wounds to the left hand and 
the right hip during an enemy mortar bombardment. He was 
evacuated to a ship for treatment, at which time examination 
showed two superficial wounds on the right hip with no 
important structures involved.  The wounds were bandaged and 
he was returned to duty approximately one week following the 
injury, with the wounds well healed.  No defects were found 
on his examination for separation from service in October 
1945.  

The veteran initially claimed entitlement to VA compensation 
in July 1947, at which time he made no reference to a 
shrapnel injury.  A VA medical examination in September 1947 
resulted in the finding that there were no residuals of the 
shell fragment wounds to the right iliac area.  In an October 
1947 rating decision the RO granted service connection for 
the residuals of mortar fragment wounds to the left hand, 
rated as noncompensable, based on the service medical records 
in the file at that time.  Following the receipt of 
additional service medical records, in a July 1950 rating 
decision the RO granted service connection for scars on the 
right hip, also rated as noncompensable. The effective date 
for the grant of service connection was June 30, 1947, 
apparently based on the initial application for VA 
compensation. The veteran was notified of the July 1950 
decision and did not appeal.

A September 1950 VA medical report referenced VA treatment 
records showing that the veteran received a bullet wound to 
the right hip, with the entrance being two inches below the 
mid-crest of the right ilium and the exit being four and a 
half inches upward and posterior to the entrance wound.  The 
veteran was shown to have been hospitalized for six weeks and 
returned to limited duty.  The entrance scar was described as 
one centimeter in size, and the exit scar as two centimeters.  
Both scars were described as well healed, and the veteran's 
complaints of pain were attributed to scarring deep in the 
muscle.  

In a September 1950 rating decision the RO re-characterized 
the injury as a gunshot wound, and increased the disability 
rating from zero to 10 percent based on moderate injury to 
muscle group XIX.  The effective date for the increased 
rating was August 29, 1950, the date of the VA treatment 
record.  The veteran was notified of the September 1950 
decision and did not appeal.

VA treatment records reveal that in January 1951 the scars on 
the right hip were not adherent or tender.  In a December 
1951 rating decision the RO denied entitlement to service 
connection for a disorder of the left lower extremity, and 
continued the 10 percent rating assigned for the wound 
residuals.  The veteran was notified of the December 1951 
decision and did not appeal.  

A VA hospital summary, dated from March to April 1952, notes 
the veteran's reported history of falling and hurting his 
back in January 1952.  Since that time, the veteran had had 
pain on bending or lifting with radiation to his leg.  

In a May 1952 notice to the veteran, the RO confirmed its 10 
percent rating disability for wound residuals, which the 
veteran did not appeal.  

The veteran initially claimed entitlement to service 
connection for a back disorder in October 1954, which he 
claimed to have incurred when he was wounded in September 
1944.  In support of that claim he submitted a number of lay 
statements indicating that he had complained of back pain 
since the injury, as well as private treatment records 
reflecting treatment beginning in February 1953.  In an 
October 1954 rating decision the RO denied entitlement to 
service connection for a back condition, and confirmed and 
continued the rating then in effect for the residuals of the 
shell fragment wounds.  The veteran was notified of that 
decision and did not appeal.  

In December 1954 the veteran applied for hospital treatment 
with a diagnosis of low back strain.  Although the current 10 
percent rating was continued in June 1956, the veteran was 
not notified of that decision.

The veteran again claimed entitlement to service connection 
for a back disorder in April 1968, which he reported to have 
incurred in September 1944.  That claim was apparently not 
adjudicated, but the issue of entitlement to an increased 
rating was addressed in subsequent rating decisions.

A November 1973 VA treatment record reflects that the gunshot 
wound to the right hip involved muscle groups XIV, XVII, and 
XIX, with the entry wound being on the anterior part of the 
hip and the exit wound on the posterior.  At that time the 
veteran complained of pain in the right hip of two years in 
duration.  He was provided a VA examination in February 1974, 
during which he reported having received a gunshot wound to 
the right hip that entered the right side of his abdomen and 
exited in the right side of the back.  He complained of back 
pain that radiated into the right hip since the injury.  A 
diagram provided by the examiner shows one scar to be on the 
lateral aspect of the right hip near the outer protuberance 
of the hip bone and the second scar in the area of the lower 
right kidney.  The scars were described as well healed, 
movable, and non-tender.  The examiner provided a diagnosis 
of the residuals of a gunshot wound involving muscle groups 
XIV, XVII, and XIX, with some impaired motion of the lumbar 
spine secondary to the wound.  The examiner also 
characterized the disability as moderate.

In a March 1974 rating decision, apparently without having 
reviewed the service medical records, the RO re-defined the 
service-connected disability as the residuals of a shell 
fragment wound to muscle groups XIV, XVII, and XIX, and 
increased the disability rating from 10 to 20 percent 
effective September 24, 1973.  The effective date was based 
on a VA treatment record showing that the veteran had 
complained of pain in the right lower back on that date.  The 
veteran was notified of the March 1974 decision and did not 
appeal.

The RO confirmed and continued the 20 percent disability 
rating in December 1975, and notified the veteran at that 
time and he did not appeal.  

VA treatment records indicate that in May 1976 the veteran 
complained of pain in the low back and right hip, and a VA 
examination showed the scars to be well healed, movable, and 
non-tender.  There was no evidence of any muscle atrophy in 
the abdomen, buttocks, or legs.  His complaints of low back 
pain were attributed to lumbosacral strain, with evidence of 
moderate bilateral muscle spasm.  

In June 1976 statement submitted to the RO, the veteran 
reported that he was unable to find or hold a job in 
connection with warehouse or supply work due to the pain in 
bending or lifting.  He also reported that he had trouble in 
sitting too long due to the numbness in his leg.  

Based on this evidence, in a July 1976 rating decision the RO 
confirmed and continued the 20 percent rating.  The veteran 
filed a notice of disagreement with the July 1976 decision, 
and a statement of the case was issued in September 1976.  In 
January 1977 the veteran's representative submitted 
additional medical evidence and requested an increase in the 
assigned rating.  That medical evidence, a private 
physician's examination report dated in January 1977, 
revealed the presence of long-standing degenerative disc and 
joint disease in the lumbosacral spine.  The private 
physician characterized the service-connected wound as 
involving the soft tissue with some possible subcutaneous or 
muscle irritation.  He also noted the veteran's reported 
history of working as a supply clerk for the past 25 years.  
The veteran was noted as reporting that he was having 
increased difficulty with mobility and with doing his job 
because of pain and stiffness in his low back.  

In a January 1977 rating decision the RO again denied 
entitlement to a disability rating in excess of 20 percent, 
and denied entitlement to service connection for degenerative 
disc disease at L5-S1.  The veteran was notified of that 
decision in a February 1977 supplemental statement of the 
case.  He did not, however, submit a substantive appeal 
following the statement of the case or the supplemental 
statement of the case.  

VA treatment records show that in October 1982 the veteran 
again received treatment for low back pain, and in an October 
1982 rating decision the RO denied entitlement to a 
disability rating in excess of 20 percent.  The veteran was 
notified of that decision and did not appeal.

In a statement received June 6, 1984, the veteran again 
claimed entitlement to service connection for a low back 
disorder and an increased rating for the residuals of the 
shrapnel wounds.  The RO denied entitlement to an increased 
rating in July 1984, which the veteran appealed.  

On VA examination in July 1986, the examiner noted a 
diagnosis of residuals of shell fragment wound of the right 
low back with degenerative disc disease and loss of motion.  
The examiner opined that the problems with the veteran's low 
back were related to his shell fragment wound injuries 
incurred during World War II.  

In an April 1987 decision the Board denied entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine, and denied entitlement to an increased 
rating for the residuals of the shrapnel wounds.  

In an August 1994 motion the veteran's representative 
requested reconsideration of the Board's April 1987 decision 
on the following three issues: 1) whether VA had committed 
clear and unmistakable error in not granting service 
connection for and the appropriate rating for multiple wounds 
to muscle groups XIV, XVII, and XIX in 1947; 2) whether VA 
had committed clear and unmistakable error by denying 
entitlement to service connection for hearing loss; and 3) 
whether VA had committed clear and unmistakable error in not 
granting service connection for a disorder of the left pelvic 
area.

The representative contended that the evidence showed that 
the veteran had incurred a "through and through" gunshot 
wound to muscle groups XIV, XVII, and XIX, and that VA had 
erred in not granting service connection for that disorder 
prior to September 1950.  The representative stated that in 
accordance with 38 C.F.R. § 4.16 (1945) (now 38 C.F.R. § 
4.55), the disability rating for the gunshot wound should 
have been elevated from moderate to moderately severe or 
severe effective in 1947.  He further stated that VA had 
committed clear and unmistakable error in not granting 
service connection for hearing loss and the left leg disorder 
by not giving sufficient weight to the veteran's statements 
as a combat veteran.  

In March 1995 the Deputy Vice Chairman of the Board, by 
Direction of the Chairman, vacated the Board's April 1987 
decision and ordered reconsideration of the issues of 
entitlement to service connection for a low back disorder and 
entitlement to a disability rating in excess of 20 percent 
for the residuals of the shrapnel wounds.  In June 1995 the 
Board remanded those issues to the RO for additional 
development and re-adjudication.

On VA examination in September 1995, the examiner noted the 
veteran's reports of working in accounting since his 
discharge from service.  The examiner also note that the 
veteran had brought with him a written report from an 
Albuquerque orthopedist in which it was opined that the 
veteran's back pain was related to his right hip injury.  
Following a clinical evaluation, the examiner's diagnosis was 
osteoarthritis, as well as marked tenderness around the low 
back and surgical scar, which was not explained by any 
anatomic distribution.  The examiner noted that he did not 
agree with the private orthopedist's assessment given the 
lack of any significant  dysfunction of the musculature 
around the veteran's low back.  

Medical evidence received by the RO in October 1995 include a 
medical report from New Mexico Neurology Associates, dated in 
April 1988, which reflects a finding of multiple pains in the 
lower extremities, possibly left buttock discomfort related 
to impingement of the L5 nerve root on the left.  A February 
1988 neurological consultation report notes that the veteran 
had retired from civil service approximately 15 years 
previously and that he now worked as a photographer restoring 
old photographs.  

Following the completion of the additional development, in an 
October 1995 rating decision the RO continued the denial of 
service connection for degenerative joint disease of the 
lumbar spine, claimed as secondary to the service-connected 
shrapnel wounds, and denied entitlement to a disability 
rating in excess of 20 percent for the residuals of the 
shrapnel wounds.  The case was returned to the Board, and 
again remanded to the RO in October 1996 for additional 
development and re-adjudication.  

In April 1997, the RO received medical records associated 
with New Mexico Neurology Associates.  In particular, a 
February 1988 EMG and nerve conduction sturdy was normal, and 
it was noted that the study revealed no findings suggestive 
of lumbar radiculopathy.  

Also in April 1997, the RO received a copy of a medical 
report from Barry Maron, M.D., which was dated in August 
1974.  Dr. Maron notes that it was his conclusion that the 
veteran was quite functional and able to participate in 
sedentary work only.  He commented that light work might be 
tolerated but should be avoided when possible, and that 
medium work and heavy work were definitely contra-indicated 
because of the veteran's back.  As such, the veteran was not 
suitable for working in construction, warehouse work, and/or 
as a shipping and receiving clerk.  

A VA medical opinion in July 1997, reflects that the 
veteran's degenerative joint disease of the lumbar spine was 
related to his battle casualties and soft tissue back 
injuries associated with service.  The examiner also opined 
that the examinations conducted in February of 1974 and June 
of 1976 had been reviewed, and apparently the degree of 
muscle involvement was the same as it was reported in 
September 1996.  

In the August 1997 rating decision here on appeal, the RO 
granted entitlement to service connection for osteoarthritis 
and limited motion of the lumbar spine and assigned a 40 
percent disability rating for the disorder.  The RO also 
increased the disability rating for the residuals of shell 
fragment wounds to muscle groups XIV, XVII, and XIX from 20 
to 50 percent.  The effective date for the grant of service 
connection and the assigned rating for the back disorder and 
the increased rating for the residuals of the shrapnel wounds 
was June 6, 1984.  

The veteran was notified of the August 1997 decision that 
same month.  In the notice letter, the veteran was invited to 
submit the enclosed application for TDIU benefits (VA Form 
21-8940).  The list of enclosures included a VA Form 21-8940.  
In June 1999, the RO received from the veteran a completed VA 
Form 21-8940.  In the Form it was noted that the veteran had 
not worked since 1980.  In a November 1999 rating decision, 
the veteran was granted TDIU benefits.  

A private medical record, dated in September 2001, notes that 
the veteran's report that in 1956 he began to sell life 
insurance, which he did until 1965.  He subsequently worked 
for the U.S. Air Force from 1965 to 1975, and had not worked 
since then.  The veteran had not worked since 1975.  
Following clinical evaluation, the physician noted that the 
veteran had had an injury to the right gluteus maximus and 
gluteus minimus, and also had marked degenerative disc 
disease at L5-S1.  

A January 2002 examination report from Jonathan Burg, M.D., 
notes that the veteran's shrapnel wound effected muscle 
groups XIV, XVII, XIX.  In addition, there was evidence of 
complete gluteus medius function.  Findings on examination 
were consistent with loss of nerve supply and/or direct 
damage to the muscles on the lateral buttock region, 
specifically the gluteus medius.  Dr. Burg identified marked 
atrophy of the lateral gluteal musculature bilaterally.  He 
noted that it appeared that the veteran had suffered not only 
trauma from the actual missile, be it shrapnel or bullet, to 
the right hip and pelvic girdle, but the veteran apparently 
must have also suffered trauma, either direct trauma from the 
fragments or barotraumas from the energy, of the high 
velocity fragments to the lumbosacral plexus, which he 
reported located directly in the path that the missile took.  
Dr. Burg concluded that this would explain not only the 
marked atrophy, but also the loss of sensation in the sciatic 
distribution and the multitude of muscles involved even 
though some of these muscles were not in the direct path of 
the bullet/shrapnel wound.  He appeared to note that the 
severity of disability to muscle groups XIV, XVII, and XIX 
ranged from moderately severe to severe.  

A February 2002 VA examination report reflects that the 
examiner reviewed the veteran's claims file, to include Dr. 
Burg's examination report.  The examiner reported that he 
examined the paraspinous muscle group, the gluteal muscle 
group, and the lateral thigh muscle group.  He noted that he 
was unable to find any area of definite tenderness, muscular 
atrophy, or differential weakness on one side compared to the 
other.  There was a slightly greater amount of development 
and bulk in the right paraspinous muscle at the lumbosacral 
junction as compared to the left.  The examiner opined that 
there was very minimal involvement of all of the muscle 
groups, although if he had to pick one as being the most 
involved, he would pick the paraspinous musculature.  

VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

In a March 2003 letter from the Board, the veteran was 
informed of the evidence needed to substantiate his claims, 
the evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9), the United 
States Court of Appeals for the Federal Circuit (Court) found 
that the 30-day period provided in 3.159(b)(1) to respond to 
a VCCA duty to notify letter (as is the time period noted in 
the VCAA letter provided the veteran) was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the Court invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1), as 
inconsistent with 38 U.S.C. § 5103(b)(1).  

In a June 2003 the veteran was informed by the RO that he had 
until March 2004 to submit additional evidence associated 
with his claims.  The veteran's representative subsequently 
informed the RO by letter, that the veteran waived the 
additional time period for the submission of additional 
argument and evidence as per the RO's correspondence in June 
2003.  

The VCAA requires that VA afford the claimant an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).

In June 1999, the veteran reported he had been in receipt of 
Social Security Administration (SSA) benefits since 1980, 
when he would have reached age 62.  He has not reported 
receipt of SSA disability benefits. 

VA has afforded the veteran examinations in accordance with 
the Joint Motion for Remand, and has undertaken to obtain all 
records reported by the veteran.  The veteran's 
representative has submitted additional examination reports, 
and extensive argument on the veteran's behalf.

The Board thus concludes that the notice and duty to assist 
provisions of the VCAA and the implementing regulations have 
been satisfied.  

Laws and Regulations

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for compensation benefits 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of disability compensation shall be the day following 
separation from service or the date entitlement arose if the 
claim is received within one year of separation, otherwise 
the date of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 4005(c), 38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.105, 
19.153; Veteran's Regulation No. 2(a), Part II, Par. III, 
Department of Veterans Affairs Regulation 1008, effective 
January 25, 1936, to December 31, 1957.

The effective date of service connection based on a finding 
that a prior decision contained clear and unmistakable error 
is the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).  The effective date 
of service connection based on a finding that new and 
material evidence has been submitted, if that evidence is not 
received within the appeals period of the previously denied 
claim, shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. § 3.400(q).  

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 
2001); Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2000); 
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).  

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown.  
If the veteran fails to identify the specific error or does 
not show, assuming his allegations to be true, that the 
outcome of the case would have been manifestly different, the 
claim that a prior decision was based on clear and 
unmistakable error should be denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  

In order to show that a clear and unmistakable error occurred 
the evidence must demonstrate that the law was incorrectly 
applied to the facts as they were known at the time and that, 
had the error not occurred, the decision would have been 
manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999).  If the veteran raises a valid claim of clear and 
unmistakable error, the question of whether a given decision 
was based on clear and unmistakable error is to be determined 
based on the facts of the case.  See Rivers v. Gober, 10 Vet. 
App. 469 (1997).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  

Except as provided in 38 C.F.R. § 3.652 of this part 
(periodic certification of continued eligibility), where 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of the 1-year period, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension or disability compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  38 C.F.R. § 3.158(a).  

Analysis

Timely Filed Notice of Disagreement

A notice of disagreement is defined as a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the communication must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  The 
notice of disagreement must be filed with the office from 
which the claimant received notice of the determination being 
appealed, unless the notice has been received that another VA 
office has assumed jurisdiction of the case.  The notice of 
disagreement may be filed by the claimant or his duly 
appointed representative.  38 C.F.R. §§ 20.201, 20.300, 
20.301 (2003); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002).

The claimant or his or her representative must file a notice 
of disagreement within one year from the date that the agency 
of original jurisdiction mails notice of the determination to 
the claimant.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for the purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 20.302.

A decision of the RO becomes final and binding if a notice of 
disagreement with that decision is not filed within one year 
of the notice of the decision. 38 U.S.C.A. § 7105(c), 38 
C.F.R. § 20.1103.  If a claim of clear and unmistakable error 
in a given decision has been finally adjudicated, that claim 
of clear and unmistakable error is res judicata and may not 
again be considered.  Link v. West, 12 Vet. App. 39 (1998).

In a September 1993 statement, along with his August 1994 
motion for reconsideration, the veteran's representative 
raised the issues of clear and unmistakable error in prior 
rating decisions that denied entitlement to service 
connection for a disorder of the left lower extremity and 
bilateral hearing loss.  He also raised the issue of clear 
and unmistakable error in a December 1951 decision that 
denied entitlement to a compensable disability rating for the 
residuals of the shrapnel wounds effective with his 
separation from service.  

In an October 1995 rating decision the RO determined, in 
part, that a December 1951 rating decision was not clearly 
and unmistakably erroneous in denying service connection for 
a disorder of the left lower extremity and in denying 
entitlement to a compensable disability rating for the 
residuals of shell fragment wounds to muscle groups XIV, 
XVII, and XIX. 

Later in October 1995, the veteran's representative submitted 
additional medical evidence pertaining to the veteran's low 
back and lower extremity disabilities, but did not indicate 
that he was responding to the October 1995 rating decision.  
Indeed, there is no evidence that the representative was 
aware of the October 1995 decision.  

The veteran and his representative were not notified of the 
October 1995 decision until February 28, 1996, and were not 
advised of their appellate rights until July 12, 1996.  

In December 1995, the veteran's Congressional representative 
forwarded to the RO a statement from the veteran and his 
personal representative, dated in March 1994.  While the 
veteran's statement mentioned the issue of CUE, the March 
1994 correspondence could not have been in response to the 
October 1995 decision.  The Congressional correspondence 
expressed no disagreement with the October 1995 decision.  At 
the time of this correspondence, the veteran still had not 
been notified of the October 1995 decision denying his CUE 
claims.  The Board concludes the forwarding of the March 1994 
statement was not for the purpose of disagreeing with the 
October 1995 rating decision, but to inquire about the 
pending claims.  

In February and March 1996, the RO issued supplemental 
statements of the case (SSOC) in which it was noted that the 
veteran's claims had been denied for service connection for a 
back disorder and the denial of a disability rating in excess 
of 20 percent for the residuals of the shell fragment wounds.  
The veteran's representative has argued that the veteran was 
under the impression that the issues pertaining to CUE 
adjudicated in the October 1995 decision were under appeal 
based on the veteran's receipt of the SSOC.  

However, the Court has clearly held that the filing of a 
timely notice of disagreement is a requirement that can be 
waived by the Board only on a basis provided by a law or 
regulation.  Rowell v. Principi, 4 Vet. App. 9 (1993).  There 
is no provision of law or regulation that dispenses with the 
requirement for a NOD based on a misimpression by a claimant.  
Further, the July 1996, notice informed the veteran of the 
issues for which a statement of the case or supplemental 
statement of the case had been issued.

The representative has also argued that under 38 C.F.R. 
§ 19.38, filing of an NOD to the October 1995 decision was 
not required.  That regulation governs RO handling of claims 
remanded by the Board.  It does not alter the requirement for 
an NOD.  The issues of CUE adjudicated in the October 1995 
decision were not under appeal.  The February and March 1996 
SSOCs listed only the issues pertaining to claims for the 
denial of service connection for a back disorder and the 
denial of a disability rating in excess of 20 percent for the 
residuals of the shell fragment wounds.  Therefore, any 
correspondence submitted in response to the SSOCs could not 
be taken as an NOD to the CUE issues adjudicated in October 
1995.

In May 1996, the veteran's Congressional representative again 
forwarded correspondence to the RO that had been received 
from the veteran and his representative.  Included in the 
correspondence was a letter from the veteran to his 
Congressional representative, which in particular noted, "I 
have not been able to get an answer from the Regional Office, 
Department of Veteran Affairs, Albuquerque, N.M."  This 
suggests that earlier correspondence was not intended to 
express disagreement with the October 1995 decision, since he 
was apparently unaware of its existence.  

From July 1996 through October 1997 the veteran and his 
representative submitted a number of letters and statements 
to the RO in conjunction with his pending claims for service 
connection for a low back disorder and an increased rating 
for the residuals of the shell fragment wounds, which the 
Board had remanded to the RO in June 1995.  In none of those 
letters or statements, however, did he or his representative 
make any reference to the October 1995 decision or the July 
1996 notice of the decision.  Although the regulation does 
not require any "special wording" for a writing to constitute 
a notice of disagreement, the writing must indicate that the 
veteran is dissatisfied with a decision and that he desires 
appellant review.  Gallegos, supra.   

In February 1997, the veteran's Congressional representative 
forwarded to the RO additional letters from the veteran and 
his representative.  In March 1997 the Office of the Vice 
President of the United States forwarded an inquiry from the 
veteran's representative to VA.  In November 1996, December 
1996, January 1997, February 1997, March 1997, and April 1997 
the veteran's representative submitted letters directly to 
the RO.  In all of the Congressional, Vice-presidential, and 
private letters, the veteran and his representative stated 
that they were seeking a decision on his pending claims for 
service connection and an increased rating.  Neither the 
veteran nor his representative expressed any disagreement 
with the RO's decisions pertaining to clear and unmistakable 
error in the prior decisions, nor did they indicate that they 
were seeking appellate review of the RO's determination.  

The veteran has also asserted that an April 1996 letter from 
his representative to his Congressional representative, which 
was received at the RO in May 1996, constituted a notice of 
disagreement.  In that letter, the representative referred to 
the claims for service connection and an increased rating, 
which at that time had been remanded by the Board to the RO.  
The representative stated that he was seeking a decision on 
the pending claims, and that he would appeal the decisions on 
those claims if denied.  In that letter the veteran's 
representative did not express any disagreement with the 
October 1995 decision, nor did he indicate that he was 
seeking appellate review of that decision.  

The veteran characterized the July 12, 1996, notice of the 
October 1995 decision as a response to the May 1996 
Congressional inquiry.  The documents in the case file show, 
however, that the RO responded to the Congressional inquiry 
in a separate letter issued on July 15, 1996.  In that letter 
the RO informed the representative that the veteran's appeal 
on the issues of service connection and an increased rating 
were being returned to the Board.  

The veteran's representative contends that the RO's October 
1995 decision and the March 1998 determination that the 
notice of disagreement was not timely filed were both 
"erroneous," in that the Board's October 1996 "decision" and 
the RO's August 1997 grant of service connection and an 
increased rating "subsumed" the October 1995 decision.  In 
making this contention he cited Dittrich v. West, 11 Vet. 
App. at 11, aff'd 163 F.3d 1439 (Fed. Cir. 1998), cert. 
denied 119 S. Ct. 1499 (1999).  

In Dittrich the Court held that Pub. L. No. 105-111, 111 
Stat. 2271, codified at 38 U.S.C. 7111, does not allow the 
veteran to challenge a final RO decision on the basis of 
clear and unmistakable error if that decision has been 
subsumed by a Board decision on the same issue (emphasis 
added).  The Board's October 1996 remand is not a "decision," 
because it did not decide whether there had been CUE in the 
1951 rating decision. See also 38 C.F.R. § 20.1100(b) (2003) 
(providing that a remand is in the nature of a preliminary 
order, and does not constitute a final decision).

In addition, the RO's August 1997 decision did not subsume 
the October 1995 decision pertaining to CUE in the 1951 
rating decision, because the RO did not address those issues 
in the August 1997 decision.  The October 1995 decision 
pertained to the status of the veteran's disability in 1951, 
while the August 1997 decision pertained to the status of his 
disability beginning in 1984.  Aside from the fact that the 
doctrine of subsuming applies to Board, rather than RO 
decisions, the 1995 and 1997 decisions did not, pertain to 
the same issue.  See Brown v. Principi, 15 Vet. App. 421 
(2002) (holding that delayed subsuming of a RO decision by a 
later Board decision occurs only where the Board decided the 
same issue that the RO decided, and where the RO decision and 
the Board's review were based on the same evidentiary 
record.); see also Brown v. West, 203 F.3d 1378 (Fed. Cir 
2000).  

The veteran did not submit a notice of disagreement until 
October 10, 1997, which was filed in response to the RO's 
August 1997 rating decision.  In the August 1997 rating 
decision the RO granted service connection for osteoarthritis 
and limited motion of the lumbar spine as secondary to the 
service-connected shell fragment wounds, and increased the 
disability rating for the residuals of the shell fragment 
wounds from 20 to 50 percent effective June 6, 1984.  In the 
notice of disagreement the veteran asserted that the 
effective date for service connection and the increased 
rating should have been in September 1950 or December 1951, 
and he again raised the issues of entitlement to service 
connection for hearing loss and a left leg disorder.  

The October 1997 notice of disagreement was not filed within 
one year of the July 12, 1996, notice of the October 1995 
decision and is not sufficient to initiate an appeal of that 
decision.  38 C.F.R. § 20.302.  The Board finds, therefore, 
that the October 1995 decision is final.  The Board also 
finds that the issue of whether the December 1951 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for a disorder of the left lower extremity 
and in denying a compensable disability rating for the 
residuals of the shell fragment wounds, and the issue of 
whether the October 1954 decision was clearly and 
unmistakably erroneous in denying service connection for 
hearing loss, are res judicata.  Link, 12 Vet. App. at 39.  

Earlier Effective Dates for TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  If a 
veteran submits evidence of a medical disability (for which 
he is in turn awarded service connection), makes a claim for 
the highest rating possible, and submits evidence of 
unemployability, VA must consider a TDIU rating, even if not 
specifically requested by the veteran.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); see also Servello v. 
Derwinski, 3 Vet. App. 196 (2002).  

In an August 1997 notice of award letter to the veteran it 
was noted by the RO that, "If you wish to be considered for 
individual unemployability complete and return the enclosed 
VA Form 21-8940."  Listed as one of many enclosures was a VA 
Form 21-8940.  This form was apparently enclosed because the 
grants made in the August 1997 rating decision meant that the 
veteran met the percentage requirements for TDIU under 
38 C.F.R. § 4.16(a).

The VA Form 21-8940 was received on June 16, 1999.  

In a November 1999 rating decision the RO awarded TDIU with 
an effective dated of June 16, 1999.  

The veteran has asserted that he submitted various informal 
claims for TDIU prior to August 1997 in conformity with 
Robeson.  However, this fact alone would not be sufficient to 
merit an earlier effective date for the grant of TDIU.  

Under 38 C.F.R. § 3.155, if the formal application is 
received within one year of the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of an informal claim.  If the completed formal claim 
is not received within one year, the informal claims never 
become a valid claim.  Consequently, such a claimant is not 
entitled to an effective date earlier than the date on which 
he submits his formal claim.  Fleshman v. Brown, 138 F.3d 
1429, 1433 (Fed. Cir. 1998).  

The veteran failed to complete and return the requested VA 
Form 21-8940 until more than one year after he was sent the 
application by the RO.  Therefore, he is not entitled to TDIU 
prior to the date of receipt of the formal claim, June 16, 
1999.  

The veteran has contended that he never received a VA Form 
21-8940 from the RO.  The veteran's representative has also 
claimed that the veteran prior to June 16, 1999 made an 
informal claim for TDIU.  

There is a presumption of regularity that attends the 
administrative functions of the government.  The law presumes 
that the veteran was properly issued a VA Form 21-8940, along 
with the other enclosures documented in the RO notice of 
award letter, in the absence of clear evidence to the 
contrary.  Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 
2000) ("Government officials are presumed to carry out their 
duties in good faith and proof to the contrary must be almost 
irrefragable to overcome that presumption"); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 
347 (Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); see also Mason v. Brown, 8 Vet. App. 44, 55 
(1995) ("appellant's statement of nonreceipt, standing alone, 
is not the type of 'clear evidence to the contrary'' which is 
sufficient to rebut the presumption"); McCullough v. 
Principi, 15 Vet. App. 272 (2001) (appellant's assertion that 
she did not recall receiving notice from originating agency 
that she had 180 days to request waiver of recovery of 
overpayment of death pension was not "clear evidence to the 
contrary" to rebut presumption that notice was properly 
mailed to her).  

In this instance, the veteran has not provided clear evidence 
to the contrary, other than his statement that he did not 
receive a VA Form 21-8940 with the August 1997 notice of 
award letter, to rebut the presumption of regularity.  
Therefore, the Board must presume that he received the VA 
Form 21-8940 with the August 1997 letter.

Thus, an effective date prior to June 16, 1999, is precluded 
as a matter of law.  38 U.S.C.A. § 5110(b); Shields v. Brown, 
8 Vet. App. 346, 349 (1995) (an earlier effective date cannot 
be granted in the absence of statutory authority, which 
requires the filing of a claim.)   

Service Connection and Assigned Rating for a Low Back 
Disability

The veteran contends that the October 1954 and January 1977 
decisions were clearly and unmistakably erroneous in denying 
service connection for a low back disorder.  Because he was 
notified of these decisions and did not appeal, they are 
final, in the absence of such error.  38 U.S.C. § 4005(c); 38 
C.F.R. § 19.153; Veteran's Regulation No. 2(a), Part II, Par. 
III, Department of Veterans Affairs Regulation 1008, 
effective January 25, 1936, to December 31, 1957.  

The veteran contends, in essence, that the October 1954 and 
January 1977 rating decisions were clearly and unmistakably 
erroneous because the February 1974 and July 1986 examination 
reports indicated that his back disorder was related to the 
shrapnel wounds.  Only the evidence then of record can be 
considered in determining whether a decision was based on 
clear and unmistakable error.  Porter v. Brown, 5 Vet. App. 
233 (1993).  Thus the July 1986 examination could not serve 
as a basis for finding CUE in 1954 or 1977 decisions.  

Although the February 1974 examiner found that the limited 
motion of the spine was secondary to a through and through 
gunshot wound to the right pelvic area, other evidence of 
record in January 1977 was to the effect that the veteran had 
not incurred a through and through wound and that his back 
symptoms were due to unrelated causes.  The veteran had 
reported a fall and injury to his back in 1952.  The RO could 
have chosen to weigh the evidence and give greater weight to 
that showing that the back disability was not due to the 
gunshot wound.  A dispute as to how the evidence was weighed 
cannot rise to the level of CUE.  Damrel v. Brown, at 245.  
He has not pointed to an undebatable error that was outcome 
determinative.  Therefore, the October 1954 and January 1977 
decisions remain final.  

In April 1968, the veteran filed an informal claim for 
service connection for his low back disability.  This claim 
remained pending at the RO until January 1977 when the issue 
was adjudicated in a final rating decision.  Hence, the April 
1968 claim could not serve as the basis for an earlier 
effective date.  See 38 C.F.R. § 3.400(q)(1)(ii) (2003).  

Following the January 1977 decision, the veteran did not 
again claim entitlement to service connection for a back 
disorder until June 6, 1984.  The Board finds, therefore, 
that entitlement to an effective date prior to June 6, 1984, 
for the grant of service connection and the assignment of the 
40 percent rating for the low back disorder is precluded as a 
matter of law.  Shields, 8 Vet. App. at 349.

Effective Date for 50 Percent Rating for Residuals of 
Shrapnel Wounds

The veteran contends that is entitled to an effective date 
earlier than June 6, 1984 for the grant of the 50 percent 
evaluation because he had a through and through injury 
involving multiple muscle groups in the same anatomic area.  
He points to regulations that require a through and through 
injury to be evaluated as at least moderate for each muscle 
group involved.  38 C.F.R. § 4.56(b) (2003) (formerly 38 
C.F.R. 4.72); and also points to regulations requiring that 
muscle injuries in the same anatomical region will not be 
combined, but a single evaluation will be provided at the 
next higher level, so that a moderate muscle injury in two 
muscle groups will be elevated to moderately severe.  
38 C.F.R. § 4.55(e) (2003).

The provisions of § 4.55(e) did not become effective until 
1997.  62 Fed. Reg. 30,237 (June 3, 1997).  However similar, 
but slightly different, provisions were contained in 
38 C.F.R. § 4.55(a) (1973).

He asserts that rating decisions prior to June 1984 were the 
product of CUE because they did not apply the aforementioned 
regulations.  In particular, he points to a February 1974 VA 
examination that described a through and through gunshot 
wound that entered the abdomen and exited the back.  This 
examiner diagnosed a gunshot wound involving Muscle Groups 
XIV, XVII, and XIX, and described the disability as moderate.  

A September 1950 examination also reported a through and 
through gunshot wound, and added that the veteran had been 
hospitalized for six weeks and returned to limited duty 
following the gunshot wound.  The veteran again reported a 
gunshot wound during VA hospitalization in March and April 
1952.

If these examinations were accepted at face value, the 
veteran would be entitled to moderate ratings for the through 
and through injury.  

However, the cited examinations and hospital report were 
inconsistent with the service medical records and other 
examinations conducted with a review of records.  Notably, 
the service medical records showed that the veteran had 
sustained shell fragment wounds, not a gunshot wound, and 
they described the injury as superficial rather than through 
and through.  Four days after the injury he was noted to have 
no complaints, and the only finding was a small almost healed 
wound.  He was reported well and returned to duty without any 
reported restrictions.  The service medical records show that 
the veteran returned to full duty after less than one week.

The initial examination after service showed only a well-
healed scar.  Subsequent examinations, even those that 
accepted the history of a through and through gunshot wound, 
showed little in the way of muscle damage.

In order for the pre-1984 ratings to be the product of CUE 
they must have been the product of an undebatable error that 
was outcome determinative.  Bustos v. West, 179 F.3d 1378, 
1381 (Fed. Cir. 1999).  Prior to September 1973, the evidence 
was far from clear that the veteran had experienced a through 
and through wound.  Thus, it was not CUE for the RO to have 
failed to treat the service connected disability as residuals 
of a through and through wound.

Prior to the March 1974 rating decision, the RO evaluated the 
disability as an injury only to Muscle Group XIX, which it 
evaluated as moderate.  The RO had before it, evidence that 
the injury only involved a single muscle group.  Service 
medical records showed that while the veteran was initially 
reported to have two shell fragment wounds of the right hip; 
several days later, only a single injury was reported.  The 
initial post-service examination also described a single 
shell fragment wound.  The September 1950 examination 
reported two scars, but given that they were only four and a 
half inches apart, it was not clear that they involved more 
than one muscle group.  During the hospitalization in 1952, 
his injury was described as only involving Muscle Group XIX.

Involvement of other muscle groups was first reported on VA 
outpatient treatment in November 1973, when it was reported 
that the veteran had gunshot wound residuals involving Muscle 
Groups XIV, XVII, and XIX.  The RO took these findings and 
those of the February 1974 examination into account when it 
increased the evaluation from 10 to 20 percent based on 
injury those muscle groups.  

A question remains as to whether the March 1974 rating 
decision properly calculated the evaluation for the injury to 
Muscle Groups XIV, XVII, and XIX.  The provisions of 38 
C.F.R. § 4.55(a) (1973) provided that muscle injuries in the 
same anatomical region, i.e. the pelvic girdle and thigh, 
would not be combined.  Rather the evaluation for the major 
group would be elevated from moderate to moderately severe 
according to the aggregate impairment of function of the 
extremity.  Muscle Groups XIV and XVII were categorized as 
muscles of the pelvic girdle and thigh, while Muscle Group 
XIX was categorized as a muscle of the torso and neck.  38 
C.F.R. § 4.73 (1973).

The RO took no action to reduce the evaluation for the injury 
to Muscle Group XIX, thus the 10 percent evaluation for that 
disability should have been combined with the evaluations for 
Muscle Groups XIV and XVII.  The RO assigned the 20 percent 
evaluation based on moderate injury to XVII.  The RO 
apparently found this to be the "major group" involved.  
Under the then existent provisions of 38 C.F.R. § 4.55(a) the 
evaluation should have been elevated to the moderately severe 
level.  A moderately severe injury to Muscle Group XVII was 
evaluated as 40 percent disabling under the provisions of 
Diagnostic Code 5317.  The 40 percent evaluation should have 
combined with the 10 percent evaluation for Muscle Group XIX 
to yield a 50 percent evaluation.  38 C.F.R. § 4.25 (1973)

The RO did not correctly apply the provisions of 38 C.F.R. 
§§ 4.25, or 4.55, as they then existed.  This error was 
outcome determinative.  Therefore, the Board finds that the 
March 1974 rating decision was a product of CUE.  Had the 
correct decision been made, the veteran would have been 
awarded a 50 percent evaluation for his shell fragment wounds 
effective September 24, 1973 (the date of treatment records 
considered to be an informal claim).  This error was carried 
forward in rating decisions in June 1974, December 1975, July 
1976, January 1977, October 1980, and October 1982.  An 
effective date of September 24, 1973, for the assignment of 
the 50 percent disability rating for the residuals of shell 
fragment wounds to muscle groups XIV, XVII, and XIX is 
warranted.  


ORDER

A notice of disagreement not having been timely filed, the 
October 1995 decision in which the RO denied the claims of 
clear and unmistakable error in December 1951 and October 
1954 rating decisions is final, and that issue is res 
judicata.  

Entitlement to an effective date prior to June 16, 1999, for 
a grant of benefits for TDIU is denied.  

Entitlement to an effective date prior to June 6, 1984, for 
the grant of service connection and the assignment of a 40 
percent disability rating for osteoarthritis of the lumbar 
spine as secondary to the service-connected residuals of 
shell fragment wounds is denied.

An effective date of September 24, 1973 for the assignment of 
a 50 percent disability rating for the residuals of shell 
fragment wounds to muscle groups XIV, XVII, and XIX is 
granted.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



